ORDER
PER CURIAM.
The parties were directed to show cause why this appeal should not be transferred to the United States Court of Appeals for the Fifth Circuit. Appellee, the City of Selma, Texas, responds and argues that the appeal should be dismissed or transferred to the Fifth Circuit. Appellants have not responded.
This is an appeal of an action asserting violation of the plaintiffs’ rights under Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq.
This court is a court of limited jurisdiction and does not have jurisdiction in this matter. 28 U.S.C. § 1295. As noted by Appellee, an appeal has also been filed with the Fifth Circuit as Dusti Kelly-Fleming, et al. v. City of Selma, Texas, No. 13-51192. Thus, there is no need to transfer this duplicative appeal pursuant to 28 U.S.C. § 1631.
Accordingly,
It Is Ordered that:
(1) The appeal is dismissed.
(2) All pending motions are denied as moot.
(3) Each side shall bear its own costs.